Title: Louisa Catherine Johnson to John Quincy Adams, 17 February 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Febry. 17 1797
          
          I have recieved your letters of Janry. 28. and 31. which have afforded me more real satisfaction, than I have latterly been accustomed to experience—
          I think, I have at length discovered the meaning, of those very disagreeable expressions suspicion, and distrust, and can assure my best friend, if he alludes to what I said, respecting the circumstance that happened in our family, from the moment I engaged myself to him, I banished them for ever from my heart—Indeed my most loved friend, I have always, and do place the most implicit, and unlimited, confidence in you, and should our seperation continue

for years, (which heaven avert) I can never for one moment, admit a doubt of your affection to enter my mind— should I be mistaken in this conjecture, I must request those proofs, however painful, that I may at least endeavor to vindicate myself, and convince you I hope, that they are without foundation—
          You must permit me once more to repeat what I said concerning our visit to Holland. I had no idea of remaining with you, nor did I know till lately, that my Father had written to you on the subject, you know his tenderness for his children, therefore I am sure cannot be surprized at any thing he may have written which was dictated by the utmost affection, and anxiety for our mutual happiness— Ah my dearest friend you cannot concieve how much I regret ever having hinted a wish to meet you as instead of giving you pleasure I have unwillingly caused you great uneasiness You think I have acted with impropriety— I am always anxious to act in such a manner as to merit your approbation, therefore am very unhappy you should see my conduct in such a light— I hope however you will pardon the involuntary error, from the knowledge of its proceeding from the sincerest, and most disinterested affection, and I trust, I shall soon by my unremitting attention, and solicitude, for your welfare, convince you that your Louisa’s heart is entirely devoted to you, and that she does not nor ever can distrust you—
          Now my most esteemed friend let us mutually forget the past, and by a constant, and tender correspondence, endeavor to alleviate the pang of inevitable seperation— believe me I have long ceased to think writing a trouble, it is now my greatest pleasure, and when writing to you, I only regret that I cannot find Language sufficienly forcible, to express my affection, my love—
          How shall I express my grateful sense of the honor your Mother has confered on me— say every thing for me your imagination can suggest, and tell her if the most constant and invariable affection for her beloved Son will secure her esteem, I flatter myself I shall ever retain it, and with pleasure acknowledge myself her daughter—
          Our departure for America is fixed—we are to bid adieu to England, in about three months, preparations are making, though slowly— I have so often been disappointed in this respect that I am become indifferent to going or remaining here— were you there my friend, I should indeed endeavor to hasten our departure, but I really am so ridiculous as to wish to stay here, because the distance between us will be so much encreased— dont laugh at me, you know this said love is allowed to make people very inconsistent, and there

is some reason in this, as I certainly shall not be able to hear from you so frequently—
          I shall however indulge the pleasing idea of your soon being enabled to follow us, should this happen, I shall indeed be happy, and will with pleasure relinquish every thing to share the simple fortunes of my dearest friend. I look forward to our meeting with the most heartfelt delight, I shall see you divested of rank, and shall prove the sincerity of my attachment by convincing you, that it was not your situation, but yourself that I loved—
          It is here universally believed, that your Father is elected President— if I may venture to give my opinion, I think it will be fortunate for America, should he have gained his election— Mr. Jefferson, though a man of very great abilities, is not generally allowed, to possess that calm, intrepid firmness, which the present period demands— your father, has always been accustomed to a public Station, and I make no doubt, he would in this as in every other, acquit himself to the satisfaction of all parties— it is certainly an arduous and difficult task, and by no means to be wished, yet the more difficult it at present appears, the more satisfaction he will enjoy from the faithful discharge of it, for the welfare of his Country—
          You see my friend, I write you every thing I think, because I am sure you will correct my errors, and kindly undertake to teach your Louisa, how to avoid such errors in future—
          I have written so long a letter, that I am almost ashamed to send it, but I think my letters must at least have novelty to recommend them, they are always elegant and well written I sometimes think you will scarcely be able to read them, which is likely to be the case with this for it is perfectly unintelligible—
          Adieu—Mama, and my Sisters, send their love to you still and ever believe in the sincere and unalterable affection of your tender and faithful friend,
          
            Louisa C. Johnson
          
        